Citation Nr: 1456438	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO.  12-05 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an autoimmune disease (AID), to include Sjogren's syndrome, claimed as due to herbicide exposure and influenza vaccination. 

2.  Entitlement to service connection for a skin disorder (originally claimed as chlorance). 

3.  Entitlement to service connection for a liver disorder, claimed as secondary to an AID. 

4.  Entitlement to service connection for a prostate disorder. 

5.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, claimed as secondary to service-connected residuals of a fracture of the right heel. 

6.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, claimed as due to an AID. 

7.  Entitlement to service connection for peripheral neuropathy of the right upper extremity, claimed as due to an AID. 

8.  Entitlement to service connection for peripheral neuropathy of the left upper extremity, claimed as due to an AID. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and N. M., spouse


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force (USAF) from November 1965 to May 1969.  He served in the Republic of Vietnam (RVN) from December 3, 1968 to April 6, 1969. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) located in Montgomery, Alabama.  By that rating action, the RO denied service connection for the disabilities on appeal.  The Veteran appealed this rating action to the Board. 

In June 2013, the Veteran and his spouse, N. M. testified at a video conference hearing before the undersigned; a transcript of that hearing has been associated with the Veteran's Virtual VA claims file.  At the hearing, the Veteran submitted an April 2011 report, prepared by J. C., M. D., in support of his claim for service connection for an AID, to include Sjogren's syndrome, along with a waiver of initial RO consideration.  Thus, a remand to have the RO initially consider this evidence in the first instance is not necessary.  38 C.F.R. § 20.1304 (2014).  A remand, however, is necessary for reasons that are outlined in the Remand section that follows the Introduction.  

In addition, during the hearing, the Veteran testified that he had a liver disorder, which was secondary to an AID.  (Transcript (T.) at page (pg.) 12).  In addition, he maintained that his peripheral neuropathy of the right lower extremity was secondary to his service-connected residuals of a right heel fracture (e.g., broken heel bone) and that his peripheral neuropathy of the left lower extremity and right and left upper extremities were secondary to an AID.  (Id. at pages (pgs.) 14, 15)).  Thus, the Board has recharacterized the claims for service connection for these disabilities as noted on the title page in order to reflect the Veteran's contentions.  

Regarding the Veteran's claim for service connection for a skin disorder (other than residual scars, sebaceous cysts, for which service connection is already in effect), the Veteran originally claimed service connection for chloracne.  The evidence of record shows that he has been diagnosed with several skin disabilities, such as seborrheic keratosis and psoriasiform spongiotic dermatitis.  (See reports, prepared by Skin Pathology Associates, dated in December 2003 and December 2008).  While on appeal, the United States Court of Appeals for Veterans Claims (Court) addressed a case involving the scope of filed claims.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that a claim is not limited to the diagnosis identified by the veteran.  More precisely, a claim is for a disability that may reasonably be encompassed by several factors including: (1) the claimant's description of the claim; (2) the symptoms the claimant describes; and (3) the information the claimant submits or that [VA] obtains in support of the claim.  As such, the Veteran's claim for service connection for a skin disorder has been recharacterized to broaden its scope.  In addition, as service connection has been established for residual scars, sebaceous cysts, the claim for service connection for a skin disorder includes all skin diagnosed skin disabilities other than this disability. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

For the reasons below, the Board finds that the Veteran's claims must be remanded for further procedural and substantive evidentiary development; specifically, to provide the Veteran with notice of the information and evidence needed to substantiate the secondary service connection component of his claims; obtain outstanding VA treatment records; and, schedule the Veteran for a VA examination and opinion as to the etiology of his AID, claimed as due to herbicide exposure and influenza vaccination.

A. Procedural Development

Secondary Service Connection-Notice

As noted in the Introduction, the Veteran has maintained that he has a liver disorder, peripheral neuropathy of the left lower extremity and right and left upper extremities, each to include as secondary to an AID.  He has also contended that his peripheral neuropathy of the right lower extremity is secondary to the service-connected residuals of a fracture of the right heel.  The Veteran has not been notified of the information and evidence needed to substantiate a claim for secondary service connection under 38 C.F.R. § 3.310 (2014).  Secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310 (2014) and compensation is payable for the degree of aggravation of a nonservice-connected disability caused by a service-connected disability. Allen v. Brown, 7 Vet. App. 439 (1995).  This should be accomplished upon remand.


B. Substantive Development

i) Outstanding VA treatment records

In a January 2012 Statement of the Case, the RO referenced VA treatment records from the VA Medical Center (VAMC) in Birmingham, Alabama, dated from February 14, 2007 to January 6, 2012.  These records, however, have not been associated with the Veteran's physical claims files nor have they been uploaded to Veterans Benefits Management System (VBMS) or Virtual VA electronic claims file.  As these records might contain information as to the etiology of the claimed disabilities on appeal, the RO must associate them with the record on remand.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

ii) VA examination- AID, to include Sjogren's syndrome

The Veteran seeks service connection for an AID, to include Sjogren's Syndrome.  He contends that his AID is the result of exposure to Agent Orange in the RVN and, in the alternative, as a result of having received the influenza vaccination during service.  (T. at pg. 4). 

As noted in the Introduction, the Veteran served in the RVN from December 3, 1968 to April 6, 1969; thus, his exposure to Agent Orange is presumed.  38 C.F.R. § 3.307(a)(6) (2014).  His service treatment records confirm that he received the influenza vaccination in October 1968 and February 1969.  

The Veteran has a current diagnosis of Sjogren's syndrome.  (See April 2011 report, prepared by J. C., M. D.).  Thus, the crux of the Veteran's claim for service connection for an AID, to include Sjogren's syndrome, hinges on whether the competent and probative evidence of record establishes an etiological relationship between this disability and his presumed in-service exposure to Agent Orange and/or his receipt of the influenza vaccination.  The evidence of record contains several private physicians' notations that the Veteran's serum sickness was a side effect of his post-service hepatitis B vaccination.  (See August 2004 and June 2005 reports, prepared by Birmingham Gastroenterologists and Cunningham Pathologists, LLC, respectively).  In an April 2010 report, A. E., M. D., diagnosed the Veteran , in part, with a history of (italics added for emphasis) serum sickness due to influenza and hepatitis B vaccines.  At that time, the Veteran gave a history of having received the influenza vaccination at Luke Air Force Base prior to departing for the RVN.  (See April 2010 report, prepared by A. E., M. D.)  

The Veteran has not been afforded a VA examination in conjunction with his claim for service connection for AID, to include Sjogren's syndrome.  In light of the assertions made by the Veteran regarding the onset of his AID claimed as due to his presumed herbicide exposure in the RVN and receipt of the influenza vaccination during military service, service treatment records confirming his receipt of the influenza vaccination and A. E., M. D.'s diagnosis attributing the Veteran's history of Sjogren syndrome, in part, to his in-service influenza vaccination, the Veteran should be accorded a VA examination to address the etiology of his AID, to include its relationship, if any, to his presumed Agent Orange exposure and inservice influenza vaccination.  38 C.F.R. § 3.327 (2014).

Accordingly, the case is REMANDED for the following action:

1.  Associate VA treatment records of the Veteran from the VAMC in Birmingham, Alabama, dated from February 14, 2007 to January 6, 2012, referenced on page one (1) of a January 2012 Statement of the Case with the Veteran's physical claims files or VBMS or Virtual VA electronic claims file.  If the records are unavailable, the AOJ must indicate the steps that were taken to obtain these records and provide the Veteran and his representative an opportunity to provide them.
      
2.  After any additional records are obtained and associated with the record pursuant to directive one (1), schedule the Veteran for a VA examination by a qualified examiner in autoimmune disorders.
 a. The claims files, as well as the Veteran's Virtual VA electronic claims file, must be made available to and thoroughly reviewed by the examiner in connection with his or her respective examination, and the examiner must acknowledge such receipt and review in any report generated as a result of his or her examination.
      
b. The examiner must review the Veteran's statements, hearing testimony, and service and post-service treatment records in conjunction with the examination.  Any special diagnostic studies deemed necessary should be performed.
      
 c. After reviewing the records, examining the Veteran, and identifying all appropriate symptoms and diagnoses, the examiner must provide medical findings or opinions responsive to the following question with respect to each AID found on examination:
      
 d. Is it as least as likely as not (50 percent probability or greater) that any currently AID had its onset during military service or is etiologically related thereto, to include the Veteran's presumed exposure to Agent Orange in the RVN and/or his receipt of the influenza vaccination in October 1968 and February 1969? 
      
A complete rationale must be provided for all opinions expressed.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  If and only if the VA treatment records requested in directive one (1) are associated with the record and contain evidence of peripheral neuropathy of the right lower extremity, should the Veteran be scheduled for a VA examination to ascertain its etiological relationship to the service-connected residuals of a right heel fracture.  It is imperative that the claims folder and Virtual VA electronic claims file be reviewed in conjunction with the examination, if performed.  Any medically indicated special tests should be accomplished, and all special tests and clinical findings should be clearly reported. 

Based on examination of the Veteran and review of his claims file, to include his Virtual VA electronic claims file, the examiner should provide opinions responding to the following: 

Is it at least as likely as not (a 50% or better probability) that any currently diagnosed peripheral neuropathy of the right lower extremity is due to or has been aggravated (permanently worsened beyond natural progression) by the service-connected residuals of a right heel fracture? If aggravation is found, the examiners shall opine, if possible, as to (a) the baseline level of the peripheral neuropathy of the right lower extremity prior to the aggravation by the service-connected residuals of a right heel fracture and (b) the current level of disability.  

The examiner must provide a complete explanation (rationale) for his or her respective opinion.  If any opinion cannot be provided without resort to mere speculation, the examiner shall provide a complete explanation for why this is so.  In so doing, the examiner specifically shall indicate whether or not the inability to render the opinion is the result of a need for additional information or of the limits of current medical knowledge having been exhausted.

4.  If and only if service connection for an AID is granted pursuant to the directives above,  should the RO schedule the Veteran for VA examinations by appropriate specialists to determine the nature and etiology of any currently present liver disorder, peripheral neuropathy of the right and left lower extremities and peripheral neuropathy of the right and left upper extremities.  The purpose of the examinations is to determine if any currently present liver disorder, peripheral neuropathy of the right and left lower extremities and peripheral neuropathy of the right and left upper extremities are secondary to, or have been aggravated (permanently worsened) by the service-connected AID.  For any examination performed, the VA examiner must provide an opinion to the following question as it relates to his or her respective disability(ies): 
      
Is it at least as likely as not (50 percent probability or greater) that any current chronic liver disorder, 

peripheral neuropathy of the right and left lower extremities and peripheral neuropathy of the left and right upper extremities are due to or have been aggravated (permanently worsened beyond natural progression) by the service-connected AID?  If aggravation is found, the examiners shall opine, if possible, as to (a) the baseline level of their respective disability prior to the aggravation by the service-connected AID and (b) the current level of disability.  

Each examiner must provide a complete explanation (rationale) for his or her respective opinion.  If any opinion cannot be provided without resort to mere speculation, the respective examiner shall provide a complete explanation for why this is so. In so 
doing, the examiner specifically shall indicate whether or not the inability to render the opinion is the result of a need for additional information or of the limits of current medical knowledge having been exhausted.

5.  Then, the RO should readjudicate the issues on appeal.  If the desired benefits are not granted, a supplemental statement of the case should be furnished to the Veteran and his representative. The case should then be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

